Citation Nr: 1537948	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  14-07 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that in the February 2011 rating decision, the Veteran was also granted service connection for coronary artery disease.  The Veteran, in addition to his disagreement with his denial of service connection for diabetes mellitus, type II, also asserted a disagreement with the effective date assigned for his grant for coronary artery disease.  In August 2013, the RO issued a new rating decision which granted the Veteran's claim for an earlier effective date.  To date, the Veteran has not expressed disagreement with that grant, and the Board finds that it is final.  Accordingly, the claim for an earlier effective date for a grant of service connection for coronary artery disease is not before the Board at this time.  See 38 C.F.R. § 20.200 (2014).  

The Veteran's claims folder is now located completely in the Virtual VA and Veterans Benefits Management System electronic files.


FINDINGS OF FACT

1. The Veteran is not shown to have verified service at the U-Tapao Royal Thai Air Force Base prior to June 16, 1975.

2. The Veteran is not factually shown to have been exposed to herbicides at any point during active service.

3. The Veteran's diabetes mellitus, type II, was no present until many years after discharge from active service and is not etiologically related to service.  

CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, a have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's application for service connection for service connection for diabetes mellitus, type II, in June 2010.  In letters dated June 14, 2010, and September 13, 2010, the Veteran was notified of the evidence required to substantiate his claim, as well as his and VA's respective responsibilities for obtaining such evidence and notice regarding effective dates and disability ratings.  Further, neither the Veteran, nor his representative has raised issue with the notification provided in this matter.  Accordingly, the duty to notify is satisfied.

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his service treatment records, military personnel records, formal findings from the National Personnel Records Center (NPRC), VA treatment records, private medical records, various articles and information provided by the Veteran, and lay statements from the Veteran and his representative.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2014).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, then certain diseases, such as diabetes mellitus, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2014). 

In addition to exposure within the Republic of Vietnam, exposure to Agent Orange has been noted to have occurred in various places, including Thailand.  VA has determined that U.S. Air Force Veterans who served on Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961, and May 7, 1975, may have been exposed to herbicides.  Particularly, to benefit from the presumption of herbicide exposure at one of the above listed air bases, a veteran must have served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluation, or other credible evidence.  This presumption is explicitly limited to the dates between February 28, 1961, and May 7, 1975.   See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

In the present case, the Veteran asserts, and VA concedes, that he has a present diagnosis of diabetes mellitus, type II.  He contends that he was exposed to herbicides, to include Agent Orange, while serving as a member of the 635th Security Police Squadron at U-Tapao RTAFB.  Upon review of the evidence of record, the Board finds that the Veteran is not entitled to a presumption of herbicide exposure based on his service in Thailand. 

The earliest that the Veteran's service treatment records indicate service in Thailand is in September 1975.  His military personnel records include a citation accompanying the award of the Air Force Commendation Medal for his service at U-Tapao from August 28, 1975, to May 20, 1976.  A separate performance report gives the dates of the Veteran's service at U-Tapao as commencing on June 16, 1975.  There is no indication anywhere that he served in either the Republic of Vietnam, or at a RTAFB, prior to May 7, 1965.  The Veteran also admits that he did not serve in such a location during the statutory presumptive period.  

For his part, The Veteran asserts that he should be granted such a presumption because service at the RTAFBs did not cease upon withdraw from the Republic of Vietnam, and therefore, should extend until the date that the last base in Thailand was closed.  In support of this, the Veteran has cited to a declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  However, the Board finds that this is of limited probative value in supporting this contention as the Project CHECO Southeast Asia Report was a primary source of information used in determining that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand, and subsequently in establishing the presumptive dates for herbicide exposure.  Further, the Board is unable to adjust the presumptive dates for herbicide exposure, as they are codified.  See 38 C.F.R. § 3.307(a)(6); M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).  Accordingly, the Board cannot find in favor of a presumption of service connection based purely on the Veteran's service at U-Tapao RTAFB, because the Veteran did not serve during the applicable presumptive period.  This would require an act beyond the Board's authority.

Even if a presumption of herbicide exposure is not granted, a veteran may submit evidence to directly establish herbicide exposure while in service.  Here, the Board acknowledges that the Veteran's military occupation is the type that would otherwise give rise to a presumption of exposure had the Veteran served during the statutory presumptive period.  However, the Board finds that the Veteran has not met the burden of proof for any period of time after the statutory period ended.  The Veteran's only evidence of exposure is assertion that the presumptive period should be extended for Veterans who served on RTAFBs and his citation to the Project CHECO Southeast Asia Report, which, as discussed above, VA has already considered in assigning the end date for the presumptive period ending on May 7, 1975.  An additional internet article on Agent Orange defoliation damage, submitted by the Veteran, indicates that Agent Orange in soil may have an extended half-life, but that article is limited to use in southern Vietnam, not Thailand where the Veteran was stationed.  Further, the Board notes that the article is explicitly limited to the use of Agent Orange only.  However, the Project CHECO Southeast Asia Report, which the Veteran has also cited to, indicates that herbicide use in Thailand was commercial in nature rather than tactical (such as Agent Orange), therefore, that article, which only discussed Agent Orange, is not at all probative of the Veteran's service at U-Tapao.  Accordingly, the Board finds that the Veteran has failed to provide sufficient evidence showing he was exposed to herbicides at any time during active service.  Moreover, contact with the NPRC resulted in a finding that there was no factual exposure to Agent Orange in pertinent records.

The Board has also reviewed the Veteran's service treatment records and military personnel records, but has not found evidence of any other incident, illness or injury sustained during active service to which he present diabetes mellitus may be etiologically linked.  He is not shown to have had diabetes in service or within one year of separation, and there is no medical opinion tying the diabetes to any in-service occurrence or event.

In light of the above, the Board finds that the Veteran is not entitled to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, because there is no evidence that the Veteran was exposed to herbicides while on active duty, nor is there any medical nexus to any other incident of service.  

Finally, the Board notes that, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  In the instant case, the Veteran separated from active duty in July 1990.  The earliest evidence of record showing a diagnosis of diabetes is January 1, 2006, well over a year after separation from service.  Accordingly, a presumption of service connection for diabetes mellitus, type II, as a chronic disease is not appropriate in this matter.  

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a presumption of herbicide exposure during active service, and because the Veteran's diabetes mellitus did not manifest until many years after separation from active service, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type II.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2014).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


